Citation Nr: 9900775	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to April 
1956.

This case is currently before the Board of Veterans Appeals 
(BVA or Board) on appeal from April 1992 and July 1993 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for a respiratory disorder, right knee and foot 
disability, and right shoulder disability.

In pertinent part, in a March 1997 decision, the issues of 
entitlement to service connection for a respiratory disorder 
and a right knee disability were denied by the Board on the 
basis that they were not well grounded.  The veteran appealed 
that determination to the United States Court of Veterans 
Appeals (Court), which, by an Order dated in May 1998, 
granted a May 1998 joint motion of the parties to vacate the 
March 1997 BVA decision as to these issues.  The Court 
remanded the case to the Board for further adjudication.  
[redacted].

In September 1998, the Board sought medical opinions from the 
VA Veterans Health Administration (VHA), pursuant to 
38 C.F.R. §§ 3.328, 20.901 (1998), as to whether it was at 
least as likely as not that the veterans current right knee 
disability, to include arthritis, was related to in-service 
injuries, and whether it was at least as likely as not that 
the veterans currently-diagnosed bronchitis was related to 
service.  The VHA opinions were issued in September and 
November of 1998, respectively.  Copies of these opinions 
were mailed to the veterans attorney in November 1998.  A 
response was received from counsel in December 1998.


REMAND

The veteran contends that he currently suffers from a chronic 
respiratory disorder as a direct result of exposure to 
welding fumes and dry cement dust during active service.  He 
states that while welding some galvanized piping for Army 
kitchen pot and pan racks, he developed galvanized 
poisoning from the welding smoke.  He also contends that, 
while stationed in the Bahaman Islands, he operated a wet-
dry cement machine and inhaled large quantities of dry 
cement dust into his lungs.  The veteran states that for 
years following service, he vomited blood and chunks of 
cement, and that cement residue would appear on his skin.  

Available service medical records, including clinical 
records, are negative with respect to complaints, diagnoses, 
and treatment for a respiratory disorder.  Service medical 
records dated in October 1954 show hospitalization due to a 
cartilage injury of the right knee.  J.F. Shetlar, M.D., 
diagnosed acute asthmatic bronchitis in May 1978 and in 
November 1990, Kevin R. Pelton, D.O., diagnosed the veteran 
as having chronic bronchitis.  Severe arthritis of the knees 
was diagnosed by Dr. Pelton in November 1990.  VA examination 
of the right knee in March 1992 diagnosed arthritis.

In August 1992, Dr. Pelton opined that [w]ith his history 
of injuries sustained while on active duty you can correlate 
his current poor health with those injuries and there is no 
question in my mind that his current disability is due to 
those injuries sustained while on active duty.  In the May 
1998 joint motion, the parties concluded that the veterans 
claims were well grounded.  

The Board requested a VHA advisory opinion in September 1998 
as to whether it was at least as likely as not that the 
veterans current bronchitis was related to service, 
particularly the exposure to welding fumes and/or cement 
dust.  In November 1998, the Chief of Staff at a VA Medical 
Center stated that the medical information was inadequade for 
a pulmonologist to formulate any opinion as to the 
respiratory claim.  In response to a similar request for an 
expert opinion, a VA orthopedic surgeon concluded from review 
of the file and his experience that it was unlikely the 
veterans current right knee disability was related to 
service.  He also cited insufficient medical records.  The 
parties in the joint motion for remand urged that the medical 
facility at Fort Leonard Wood, Missouri, be contacted 
directly because that was where the veteran said he had been 
treated during service.  

In view of the aforementioned medical evidence, particularly 
the August 1992 opinion of Dr. Pelton linking the veterans 
current respiratory disorder and right knee disability to 
active service, it would be helpful if Dr. Pelton could 
explain the reasons for his opinion, especially with an 
opportunity to review the pertinent medical evidence of 
record.  The Board is of the opinion that current VA 
respiratory and orthopedic examinations are warranted, which 
take into account the requested opinion of Dr. Pelton, in 
addition to the veterans history and lay symptomatology, so 
that the evaluation of the veterans current level of 
disability with respect to respiratory and right knee 
disorders will be a fully-informed one.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Boards opinion 
that further development of this case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to request any records pertaining to the 
veteran directly from the Fort Leonard 
Wood Medical facility and any other 
records repository which might be 
referenced by the Fort Leonard Wood 
facility.  

2.  After obtaining any additional 
service records and necessary 
authorizations, the RO should provide 
Kevin R. Pelton, D.O., of Pinconning and 
Prescott, Michigan, with a copy of his 
August 1992 report concerning the veteran 
and ask for the reasons he correlated the 
veterans bronchitis and right knee 
disability, including arthritis, with the 
injuries reported by the veteran during 
service.  Dr. Pelton, as well as the 
veteran and his attorney, should be 
informed that copies of all pertinent 
medical records available in the 
veterans VA claims folder can be 
provided to assist Dr. Pelton upon 
request.  

3.  The veteran should be scheduled for 
VA respiratory and orthopedic 
examinations, respectively, to evaluate 
the nature and severity of his current 
respiratory and right knee disorders.  
The claims file must be made available to 
the examiners for review in connection 
with their respective examinations and 
they should review all pertinent medical 
records, including the August 1992 
opinion of Dr. Pelton, any addendum to 
that opinion, and the various lay 
statements.  Based upon the current 
examinations and their review, the 
examiners (in accordance with their 
respective special examinations) are 
requested to offer an opinion as to (1) 
whether it is as least as likely as not 
that the veterans current bronchitis is 
related to in-service exposure to welding 
fumes and/or cement dust; and (2) whether 
it is as least as likely as not that the 
veterans current right knee disability, 
to include arthritis, is related to in-
service injuries.  The reasons for any 
conclusions reached should be provided 
and a discussion of the medical 
principles involved would be of 
considerable assistance to the Board.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  The veteran and his 
attorney should be furnished a 
supplemental statement of the case, if in 
order, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court order in this case.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence.  No action 
is required of the veteran until he receives further notice.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
